Title: Benjamin Vaughan to Thomas Jefferson, 6 April 1819
From: Vaughan, Benjamin
To: Jefferson, Thomas


          
            
               Dear sir,
              Philadelphia, April 6, 19.
            
            I arrived here on the evening of the  4th and was prepared on the 5th to wait on Dr Physick; but I learned from my brother & Dr P’s deputy for attending his patients, that Dr P. had just voided a stone from his bladder with extreme pain; & that he had been subsequently attacked by a pulmonic complaint; which distressed him the more, as the depletions he had just undergone, prevented any farther use of that plan for his relief.—But as I learn that he can read, though he cannot speak with ease, I shall send him the paper which I had the honor of communicating to you, with some additions, that he may consider the case; & then wait upon him when he is able to converse; which I trust will be in 2 or 3 days.
            I have seen Dr Adair Crawford’s posthumous publication; which is original; & regards the effects of medical tonics & poisons on the animal fibre; having appeared in 1816. Mrs Godefroy, his niece, will send it to you by post. It is original, & bears the marks of a potent mind; and may possibly in the hands of a second man of genius, be brought from the state of experiment & theory, to that of medical practice.
            I have been confined to my room by letter writing & other business, so as to have seen none of my friends here.—I learn however that Judge Cooper has been much indisposed, though he is at present convalescent.
            The low prices of cotton in England, coupled as is said, with the refusal of discounts, in consequence of an idea that the Bank of England will resume its specie payments, has occasioned much difficulty with various mercantile persons & others, on both sides of the water. From what I see, I believe it will at least be discovered, that if the present times continue, the slow mode of making money, namely by small gains & economy, must again be resorted to.
            
            There have been very heavy snows in Maine, which (as usual) was followed by cold weather; though two serious rains had succeeded. There were two thunder storms also which came across me, after leaving Monticello; which ( as (I believe) is not unfrequent at this season, was a signal for frosty or bleak weather.
            It is impossible for me to close this letter, without returning you my warmest thanks for the hospitality & friendship which I experienced under your roof in my late visit. I have not long to live, but while I retain my memory, I shall not easily forget it. To Mrs Randolph’s kindness also I am in a most eminent degree indebted, as well as to her conversations & her music. I pray no less to be remembered to the Miss Randolphs & the young gentlemen for their kind attentions. I have the honor to be,
            
              Dear sir, with high esteem & regard,
              Your respectful humble servt
              Benjn Vaughan
            
          
          
            P.S. I parted with my son Petty at Fredericksburg, penetrated with the like sentiments with my own towards yourself & your family.
          
        